Citation Nr: 1816255	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for undifferentiated type schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from March 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When this case was before the Board most recently in June 2017, it was remanded for further development.  It is now again before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations and good cause for his failure to report is not shown.

2.  Entitlement to benefits could not be established with current examinations. 


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 30 percent for undifferentiated type schizophrenia is denied.  38 C.F.R. § 3.655 (2017).

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine is denied.  38 C.F.R. § 3.655 (2017).

3.  Entitlement to TDIU is denied.  38 C.F.R. § 3.655 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran has been offered several VA examinations over the course of several years but has not reported to the examinations.  Examinations scheduled in September 2009 and January 2010 for the spine and psychiatric disorders were cancelled because the Veteran failed to report.  

The Board remanded the claim to provide the Veteran another opportunity to report for examinations.  Examinations were scheduled in May 2015 for the spine and psychiatric disorders and the Veteran failed to report.  

In October 2016, the Veteran reported that he had a stroke.  Examinations were re-scheduled for January 2017.  The Veteran failed to report and the RO called Veteran regarding his failure to report for examinations.  

In June 2017, the Board remanded the case yet again for new VA examinations because the April 2017 Appellant Brief noted that the Veteran's symptomatology had worsened.  The Veteran was thereafter scheduled for examinations in June 2017.  A July 2017 letter from VA to the Veteran noted that the Veteran did not appear for his examination and asked if he wanted to reschedule.  The Veteran did not respond.

The Veteran and his representative argue that the Veteran's service-connected disabilities have worsened since his last examination.  See April 2017 Appellant Brief.  Therefore, new examinations are needed to determine the current severity of the Veteran's disabilities and their impact on his employability.  As documented above, the Veteran has been scheduled for multiple VA examinations in the past, but he has failed to report to these examinations.  Most recently, the Veteran failed to report for examinations scheduled in June 2017.  Neither the Veteran nor his representative has offered any explanation for the Veteran's failure to appear for his scheduled examinations.  

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  

The Veteran's claims for higher evaluations for schizophrenia and a cervical spine disability and his claim for entitlement to TDIU are all claims for increase.  Therefore, the claims must be denied pursuant to 38 C.F.R. § 3.655 (b).  

In short, because the Veteran failed without good cause to appear for needed VA examinations in the context of increased rating claims, the claims must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a rating in excess of 30 percent for undifferentiated type schizophrenia is denied.

Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine is denied.

Entitlement to TDIU is denied. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


